Citation Nr: 0014692	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-11 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to service connection for a lumbar spine 
disability.

3.  Entitlement to service connection for a stomach ulcer. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel



INTRODUCTION

The appellant served on active duty from January 1965 to 
January 1969.  He had additional periods of active duty 
training (ACDUTRA) and inactive duty training (INACDUTRA) 
with the Reserves and National Guard, from 1979 to 1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which, in pertinent part, denied the 
benefits sought on appeal. 

The Board observes that the appellant withdrew his notice of 
disagreement concerning the issue of entitlement to service 
connection for the traumatic loss of two teeth.  Therefore, 
the issue of entitlement to service connection for the 
traumatic loss of two teeth is not in appellate status.  
38 U.S.C.A. § 7105(d)(1) (West 1991); 38 C.F.R. §§ 20.202, 
20.204(a), (c) (1999).

The Board notes that the issue of entitlement to service 
connection for a cervical spine disability will be addressed 
in the REMAND portion of this decision. 

The Board also notes that the appellant was granted 
entitlement to a non-service-connected pension pursuant to a 
June 1999 RO determination during this appeal. 


FINDINGS OF FACT

1.  The appellant was involved in an automobile accident 
after leaving a drill on November 21, 1992; service personnel 
records show that this automobile accident occurred while the 
appellant was acting in the line of duty.

2.  The appellant is currently service-connected for the 
post-operative residuals of multiple face lacerations and for 
the residuals of a left 10th rib, as a consequence of the 
November 21, 1992 automobile accident.
3.  The veteran's claim for service connection for a cervical 
spine disability is plausible or capable of substantiation.   

4.  There is no medical evidence of a diagnosis of a lumbar 
spine disability. 

5.  There is no medical evidence of a nexus between a stomach 
ulcer and active duty or ACDUTRA.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for a cervical spine disability is well grounded.  
38 U.S.C.A. §§ 101(22)-(24), 1110, 5107(a) (West 1991); 
38 C.F.R. §§ 3.1, 3.6, 3.303 (1999).

2.  The veteran's claim of entitlement to service connection 
for a lumbar spine disability is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991). 

3.  The veteran's claim for service connection for a stomach 
ulcer is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has filed claims of entitlement to service 
connection for disabilities sustained while he was on 
ACDDUTRA or INACDUTRA.  At the outset, the Board notes before 
becoming entitled to status as a claimant for VA benefits, 
the appellant must first demonstrate by the preponderance of 
the evidence that he is a "veteran", or has "veteran" 
status, upon whose military service the claim for VA benefits 
is predicated.  Unless the appellant is able to carry this 
initial burden, the laws administered by the Secretary and 
the resources VA are not applicable or available, including 
the "duty to assist" and the "benefit of the doubt 
doctrine" as outlined in 38 U.S.C.A. § 5107.  See Lauran v. 
West, 11 Vet. App. 80, 84-86 (1998) (en banc).  Therefore, 
even before the issue of whether the appellant's claims are 
well grounded can be addressed, his status as a "veteran" 
must first be determined.  Lauran at 86 (citing Gilbert v. 
Derwinski 1 Vet. App. 49, 53 (1990); See also Paulson v. 
Brown, 7 Vet. App. 466, 469 (1995).  Moreover, the question 
of whether the appellant is entitled to presumptive service 
connection for diseases listed in 38 C.F.R. § 3.307, in 
conjunction with 38 C.F.R. § 3.309, also depends upon whether 
the appellant can establish, by the preponderance of the 
evidence, that he has attained "veteran" status.  Lauran at 
86.

For the claims at bar, the appellant's pertinent service 
pertains to his participation with the Reserves and the 
National Guard for the period 1979 to 1994, after his period 
of active duty between January 1965 to January 1969.  Under 
the applicable law, a "veteran" is an individual who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1.  In 
addition, the term "active duty" means, in pertinent part, 
full-time duty in the Armed Forces, other than active duty 
for training.  See 38 U.S.C.A. § 101(21); 38 C.F.R. § 3.6(c).  
The term "active duty for training" means full-time duty in 
the Armed Forces performed by members of the Reserve 
Components or National Guard for training purposes.  See 
38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term 
"inactive duty for training" means duty in the Reserves 
other than full-time duty, special additional duty, or 
training other than active duty training.  See 38 U.S.C.A. 
§ 101(23); 38 C.F.R. § 3.6(d).

As alluded to earlier, for the issue of well-groundedness of 
the appellant's claims to be considered by the Board, the 
appellant must first attain "veteran" status by showing 
that he had incurred an injury or disease during his period 
of ACDUTRA, or an injury during INACDUTRA.  See 38 U.S.C.A. 
§ 101(24); Paulson at 469; Brooks v. Brown, 5 Vet. App. 484 
(1993).  The Board also notes that in a case where the 
application for VA benefits relates to a period of INACDUTRA, 
only injuries can be compensated, while any diseases incurred 
during INACDUTRA may not be service-connected.  Brooks at 
484.

I. Service Connection Claims For Cervical 
And Lumbar Spine Disabilities 

At the outset, the Board notes that the appellant is service-
connected for the post-operative residuals of multiple face 
lacerations and for the residuals of a left 10th rib, as a 
consequence of the November 21, 1992 automobile accident that 
occurred in the line of duty.  Therefore, with regard to the 
appellant's service connection claims for cervical spine and 
lumbar spine disabilities, as the appellant maintains that 
such disabilities arose from the same November 1992 
automobile accident, the appellant is entitled to veteran 
status.  See 38 U.S.C.A. § 101(24); Paulson at 469.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury sustained during active 
duty for training or inactive duty service.  38 U.S.C.A. 
§§ 101(22)-(24), 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

However, before the Board may proceed to examine the merits 
of the veteran's claim, it must determine whether the veteran 
has submitted well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  In this 
regard, the veteran has "the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the 
claim need not be conclusive, it must be accompanied by 
supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  However, if the evidence presented by the 
veteran fails to meet this threshold level of sufficiency, no 
further legal analysis need be made as to the merits of the 
claim.  See Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

To establish that a claim for service connection is well 
grounded, there must be a medical diagnosis of a current 
disorder; medical evidence, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Epps v. Gober, 126 F.3d 1464, 1467-68 (Fed. 
Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that 
an appellant had a chronic condition either in service or 
during an applicable presumption period and that the 
appellant still has such condition.  That evidence must be 
medical, unless it relates to a condition that the Court has 
indicated may be attested to by lay observation.  If the 
chronicity provision does not apply, a claim may still be 
well grounded "if the condition is observed during service 
or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Savage, 10 Vet. App. at 498.

A. Cervical Spine Disability

As previously noted, the claims file includes service 
personnel records revealing that the appellant was acting in 
the line of duty when he was involved in an automobile 
accident on his way home from a drill on November 21, 1992.  

The medical evidence of record includes a November 21, 1992 
private X-ray report of the appellant's cervical spine, which 
reveals mild narrowing at the C3-4 level, much more advanced 
narrowing at the C5-6 level, and a posterior osteophyte 
formation at C5-6; the impression was negative films for 
acute changes of the cervical vertebrae. 

Although there are no other medical records in the claims 
file regarding the appellant's cervical spine disability, the 
Board nevertheless finds that his service connection claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a), on 
the basis that the aforementioned medical evidence 
demonstrates that the veteran was diagnosed with cervical 
spine pathology on the day of his automobile accident.  Thus, 
the appellant's claim of service connection for a cervical 
spine disability is well grounded, as such a claim is 
plausible; meritorious on its own or capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Grivois at 140; 
Murphy, at 81.

The issue of whether the appellant's service connection claim 
for a cervical spine disability may be granted on the merits 
will be addressed in the REMAND portion of this decision. 

B. Lumbar Spine Disability

A review of the medical evidence of record fails to 
demonstrate that the veteran injured his lumbar spine as a 
result of the November 1992 automobile accident, nor does any 
medical evidence show a subsequently diagnosed lumbar spine 
disability. Therefore, although the Board accepts as true - 
for the purpose of determining whether the claim is well 
grounded - that the veteran did injure his lumbar spine ( See 
King v. Brown, 5 Vet. App. 19, 21 (1993)) as a result of the 
November 1992 automobile accident that occurred in the line 
of duty, without a diagnosis of a current lumbar spine 
disability, the claim is not well grounded.  

The only evidence of record to support the veteran's claim of 
service connection for a lumbar spine disability is his 
written statements and hearing testimony.  However, as a 
matter of law, these statements do not satisfy the medical 
diagnosis or medical nexus requirements and cannot, 
therefore, render his claim well grounded.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  In 
other words, what is needed is a medical diagnosis of a 
lumbar disability and medical evidence linking such a 
diagnosis to November 1992 automobile accident.  By this 
decision, the Board is informing the appellant that a medical 
diagnosis and medical evidence of causation thereof is 
required to render his claim for service connection for a 
lumbar spine disability well grounded.  38 U.S.C.A. 
§ 5107(a); Robinette v. Brown, 8 Vet. App. 69.

II. Service Connection For A Stomach Ulcer 

The appellant contends that he first incurred a stomach ulcer 
in the National Guard, but he testified that he was not 
treated while on ACDUTRA, and that he was treated privately.  

Private medical records dated in January 1993 reveal that the 
appellant was seen for gastrointestinal complaints and 
underwent a esophagogastroduodenoscopy; the impression was as 
follows: Mallory-Weiss lesion; and scarring from a recent 
ulcer in the pyloric channel and duodenal bulb area with no 
active bleeding or stricture.  

A November 1997 VA general medical examination report recites 
the appellant's history of having a stomach ulcer in 1986.  
He complained of occasional heartburn and that he was taking 
a medication called Cimetidine.  The diagnosis was a 
"[h]istory of stomach ulcer, occasional heartburn, doing 
well with medication." 

A June 1998 VA gastrointestinal examination report also 
recounts the appellant's history of having a stomach ulcer.  
He complained that symptoms of stomach fullness have 
persisted, and that he takes Cimetidine.  He denied having 
active pain, vomiting, or bleeding.  The diagnosis was a 
"[h]istory of stomach ulcer ten years ago, currently on 
medication.  He is asymptomatic at the time of examination." 

VA treatment records dated in May 1998 and September 1998 
note that the appellant was assessed with stable 
gastroesophageal reflux disease.

As stomach ulcer disease is a disease and not an injury, any 
incurrence of an ulcer during a period of INACDUTRA would not 
entitle the appellant to service connection in any case.  See 
Brooks at 484.

Although applicable VA law and regulations do provide that a 
disease - such as stomach ulcer disease - may be service-
connected when it is incurred during a period of ACDUTRA, 
Paulson at 469, a review of the medical evidence does not 
show that the appellant's stomach ulcer disease is 
attributable to such service.  The record does not show that 
he was seen for a stomach ulcer while he was on ACDUTRA.  
Indeed, the appellant testified that he was not on a period 
of training when he was diagnosed with a stomach ulcer.  
There is no medical evidence of a nexus between a stomach 
ulcer and any incident of active service or ACDUTRA.  Under 
these circumstances, the claim must be denied as not well 
grounded. 


ORDER

The claim for service connection for a cervical spine 
disability is well grounded; to this extent only, the claim 
is granted.

Service connection for a lumbar spine disability is denied.

Service connection for a stomach ulcer is denied.  


REMAND

As previously explained, the Board has determined that the 
veteran's claim of entitlement to service connection for a 
cervical spine disability is well grounded within the meaning 
of 38 U.S.C.A. § 5107(a).  Once a claim is well grounded, VA 
has a duty to assist the veteran in developing his claim.  
See generally Epps at 1464. Following a review of the record, 
it is the Board's judgment that more medical evidence is 
needed to explain whether the cervical spine pathology found 
at the time of the November 1992 automobile accident was due, 
in whole or in part, to injuries sustained during the 
accident, or whether such cervical spine pathology was 
preexisting.  It is pertinent to note that the radiologist 
indicated in November 1992 that there were no acute cervical 
spine changes.  In any event, a medical opinion is warranted 
to determine if the chronic degenerative changes that were 
shown preexisted the injury.  Even if it is determined that 
the cervical spine disability preexisted the automobile 
accident, the requested opinion should address the question 
of whether such disability was aggravated or worsened by the 
trauma.

Accordingly, this matter is REMANDED for the following 
actions:  

1.  The RO should schedule the veteran 
for a comprehensive VA orthopedic 
examination to assess the nature and 
etiology of his cervical spine 
disability.  The claims file must be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination.  The examiner should 
particularly review, and comment on, the 
November 21, 1992 X-ray report of the 
cervical spine, performed by Meridia 
Suburban Hospital.  All tests and studies 
deemed necessary should be accomplished, 
and all findings should be reported.  
After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not that any 
current cervical spine disability is 
related to the veteran's automobile 
accident of November 21, 1992.  In 
rendering an opinion, the examiner should 
comment, to the extent possible, on 
whether the cervical spine pathology 
noted in November 1992 preexisted the 
accident and, if so, whether the cervical 
spine disability was aggravated or 
worsened by the automobile accident.

2.  After completion of the above, the RO 
should review the expanded record and 
readjudicate the claim for service 
connection for a cervical spine 
disability.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The purpose of this remand is to assist the veteran and 
ensure an adequate medical record is available for appellate 
review.  The Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  The appellant and his representative have the right to 
submit additional evidence and argument on this matter.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals





 

